CRAWLEY, Judge,
concurring in the result.
Although I agree that the father is entitled to custody because the trial court . failed to find him unfit, I do not believe that the ease should be remanded for the taking of further testimony. I agree that the trial court should have heard the entire case before making its judgment; however, in light of the fact that the evidence presented by the uncle was insufficient to establish the father’s unfitness, I see no need for the father to present evidence that would be superfluous, because the trial court has already declared the father a fit parent.